IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DAVID L. COLLIER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5174

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed May 22, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

David L. Collier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      This case is duplicative of the proceedings in case number 1D14-0817.

Accordingly, the instant petition is hereby DISMISSED. Montgomery v. Crosby, 889
So. 2d 998 (Fla. 1st DCA 2004).

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.